DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: Wording in Paragraph 10, Line 5. Removing “power” between “stop” and “the power” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2015098302 A) in view of Yechuri (US 20090038902 A1) and further in view of Zheng et al. (CN 107650853 A) (hereinafter “Zheng”). Regarding Claim 1, Sugiyama teaches claim elements 1-3 and 6-9, hereinafter (1a), (1b), (1c), (1f), (1g), (1h), and (1i) respectively, but does not teach elements four and five, hereinafter (1d) and (1e). Yechuri teaches (1d); Zheng teaches (1e). Sugiyama teaches
(1a), an on-board electrical system (Sugiyama Fig. 1, below; Sugiyama Abstract: “A hybrid vehicle 10 includes: a main battery 210; a solar battery 410; an auxiliary-machine battery 600 for supplying an auxiliary-machine load 700 with power; and a control part 100 for controlling the hybrid vehicle…”).
(1b), a motor generator configured to perform powering operation to drive one or more wheels of a vehicle, and configured to perform regenerative operation to generate electric power (Sugiyama Fig. 1, below; Sugiyama Description of the Embodiments Paragraph 5: "In hybrid travel mechanism 200, wheels 260 are driven by motor generator MG2." and "In addition, electric power generated by motor generators MG1 and MG2 due to regeneration is converted by PCU 230 into charging power for main battery 210.").

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sugiyama Fig. 1
	(1c), a high-voltage battery subject to charging with electric power generated by the motor generator, and configured to feed electric power to the motor generator engaged in the powering operation (Sugiyama Fig. 1, above; Sugiyama Description of the Embodiments Paragraph 5: "The power (for example, the voltage is about DC 600V) of main battery 210 as the power storage unit is converted by PCU (Power Control Unit) 230 into power for driving motor generators MG1 and MG2. That is, the main battery 210 can store electric power for traveling of the hybrid vehicle 10. In addition, the electric power generated by motor generators MG1 and MG2 due to regeneration is converted by PCU 230 into charging power for main battery 210.").
	(1f), an auxiliary subsystem including an auxiliary battery and auxiliary machinery to be fed with electric power by the auxiliary battery, an output voltage of the auxiliary battery being lower than an output voltage of the high-voltage battery (Sugiyama Fig. 1, above; Sugiyama Description of the Embodiments Paragraph 6: "The PCU 230 can convert the voltage of the main battery 210 to, for example, about DC 12V and supply it to an auxiliary battery 600 and/or an auxiliary load 700 (hereinafter also referred to as “12V system”)...").
	(1g), a first step-down unit configured to step down the output voltage of the high-voltage battery, and able to supply the stepped-down output voltage of the high-voltage battery to the auxiliary subsystem (Sugiyama Fig. 1, above; Sugiyama Description of the Embodiments Paragraph 6: "…a DC/DC converter 231 is used to supply power from the main battery 210 to the auxiliary load 700. The DC/DC converter 231 is a first power converter for supplying the power of the main battery 210 to the auxiliary load 700, and is referred to as “main DC/DC converter 231” in the embodiment.").
	(1h), a second step-down unit configured to step down the output voltage of the electric power acquirer, and able to supply the stepped-down output voltage of the electric power acquirer to the auxiliary subsystem (Sugiyama Fig. 1, above; Sugiyama Description of the Embodiments Paragraph 10: " A solar DC/DC converter 420 is used to supply power from the solar battery 410 to the 12V system.").
	(1i), a controller configured to control power feeding from the high-voltage battery and from the electric power acquirer, the controller being configured to determine whether or not magnitude of a load on the auxiliary battery is equal to or greater than predetermined magnitude, and on a condition that the magnitude of the load is equal to or greater than the predetermined magnitude, the controller being configured to allow electric power from the electric power acquirer to be fed to the auxiliary subsystem through the second step-down unit and/or to the electric compressor (Sugiyama Description of Embodiments Paragraph 20: "In addition, when the maximum power consumption predicted value at auxiliary machine load 700 exceeds the threshold value, control unit 100 controls solar DC/DC converter 420 to supply the electric power of solar battery 410 to auxiliary machine load 700.").
	As indicated above, Sugiyama does not teach (1d). Yechuri teaches
(1d), an electric power acquirer able to acquire electric power during travel of the vehicle, and able to feed acquired electric power to the high-voltage battery (Yechuri Figs. 1 and 2, below; Yechuri Paragraph 0002: "This invention describes a new method of supplying a moving automobile with electricity. Electrodes placed beneath the automobile pass over electrodes embedded in the roadway. The capacitance between the electrodes beneath the car and the electrodes embedded in the roadway closes the circuit and high voltage pulses or a high voltage sinusoidal signal is transferred from the electrodes in the roadway to the electrodes beneath the car. This power is used to charge the car batteries."; Paragraph 0007: "…the circuit 107 fires high voltage pulses with 103 as high and 104 as low (i.e. ground). Now if the electrodes 105 and 106 are separated by about 2 cm from the electrodes 103 and 104 respectively, then the capacitance between the electrodes 103 and 105 and between 104 and 106 is about 2 pico-Farad. Now suppose that the inductance of the primary of the step-down transformer 208 is about 2 micro-Henry. Now for power pulses of about 1 ns width, the majority of the voltage is dropped across the inductance of the primary of the step-down transformer 208. This voltage causes current to flow through the secondary of 208, thus charging the battery 210.").
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board electrical system of Sugiyama to provide an electric power acquirer as taught by Yechuri. As such “…the charging occurs while the automobile is in motion so that the automobile can travel from city to city without ever stopping.” as recognized by Yechuri (Paragraph 0002).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Yechuri

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Yechuri
	
	As indicated above, Sugiyama does not teach (1e). Zheng teaches
	(1e), an electric compressor configured to adjust an interior temperature of the vehicle in response to receiving the electrical power via a relay switch from the high-voltage battery or the electric power acquirer (Zheng “Description” Paragraph 3: “the air conditioner control module 8 connected with the in-car temperature sensor 15, the air conditioner control module 8 connected with the electric compressor 2 and the electric fan 3 connected. for starting the air conditioner and blowing system of the vehicle to reduce the temperature in the vehicle, the vehicle control module 7 connected with the high voltage relay 17, for enabling high voltage battery pack for supplying power to electric compressor 2, the in-vehicle wireless module 9 with the mobile phone 4 through wireless connection provide timely short message alarm.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board electrical system of Sugiyama to provide a relay-controlled compressor as taught by Zheng. Doing so would provide “for enabling high voltage battery pack for supplying power to electric compressor” as recognized by Zheng (“Description” Paragraph 3).
Regarding Claim 3, Sugiyama teaches that, on the condition that the magnitude of the load is equal to or greater than the predetermined magnitude, the controller allows electric power from the electric power acquirer to be fed to the auxiliary subsystem through the second step-down unit, regardless of whether or not the high-voltage battery is fully charged (Sugiyama Description of Embodiments Paragraph 20: "In addition, when the maximum power consumption predicted value at auxiliary machine load 700 exceeds the threshold value, control unit 100 controls solar DC/DC converter 420 to supply the electric power of solar battery 410 to auxiliary machine load 700.").
	Regarding Claim 4, Sugiyama teaches that, on the condition that the magnitude of the load is equal to or greater than the predetermined magnitude, the controller allows electric power from the electric power acquirer to be fed to the auxiliary subsystem through the second step-down unit, regardless of whether or not the high-voltage battery is fully charged. See rejection for Claim 3, above.
Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2015098302 A) in view of Yechuri (US 20090038902 A1) and further in view of Ueo et al. (US 20120123625 A1) (hereinafter “Ueo”). Regarding Claim 2, the combination of Sugiyama and Yechuri teaches an on-board electrical system with a power acquirer but does not teach stopping high-voltage battery feeding to the auxiliary subsystem. Ueo teaches that, on the condition that the magnitude of the load is equal to or greater than the predetermined magnitude, the controller allows electric power from the electric power acquirer to be fed to the auxiliary subsystem through the second step-down unit, while stopping the power feeding from the high-voltage battery to the auxiliary subsystem through the first step-down unit (Ueo Fig. 4, below; Ueo Abstract: “At the time of external charging, a power supply voltage for an auxiliary system (low voltage system) is generated by a sub DC/DC converter of a small capacity, while a main DC/DC converter of a large capacity used when vehicle is running is stopped. Only when the output of sub DC/DC converter is insufficient to cover the power consumption by the auxiliary system, an ECU operates the main DC/DC converter” and Paragraph 0011: “Preferably, if it is determined that insufficiency of the electric power for the auxiliary system is solved while the first voltage converter is operating during execution of the external charging, the controller again stops operation of the first voltage converter, so that the electric power for the auxiliary system is supplied by the output of the second voltage converter. Alternatively, the control method further includes the step of again stopping operation of the first voltage converter, if it is determined that insufficiency of the electric power for the auxiliary system is solved while the first voltage converter is operating during execution of the external charging.”)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Ueo
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board electrical system with power acquirer of the combination of Sugiyama and Yechuri to provide power feed control as taught by Ueo. As such “…the ECU and auxiliary load group can be operated reliably while efficiency of external charging is improved.” as recognized by Ueo (Abstract).
	Regarding Claim 11, the combination of Sugiyama and Yechuri teaches an on-board electrical system with a power acquirer but does not teach power reception using electromagnetic induction. Ueo teaches that the electric power acquirer performs electric power reception from outside the vehicle, using electromagnetic induction (Ueo Paragraph 0055: “…a configuration in which external power supply and electric powered vehicle are electromagnetically coupled in non-contact manner to supply electric power may be used. Specifically, a primary coil is provided on the side of external power source, a secondary coil is provided on the side of the vehicle, and utilizing the mutual inductance between the primary and secondary coils, electric power may be supplied from external power source to electric powered vehicle.")
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board electrical system with power acquirer of the combination of Sugiyama and Yechuri to provide power feed control as taught by Ueo. Using electromagnetic induction would provide reliable, clean, safe, efficient, and automated power that would also enable long vehicle travelling range, as would be recognized by a person having ordinary skill in the art. It should be noted that the use of known technique to improve similar devices, methods, or products in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C).
Regarding Claim 12, the combination of Sugiyama and Yechuri teaches an on-board electrical system with a power acquirer but does not teach power reception using electromagnetic induction. Ueo teaches that the electric power acquirer performs electric power reception from outside the vehicle, using electromagnetic induction. See rejection for Claim 11, above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2015098302 A) in view of Yechuri (US 20090038902 A1) and further in view of Maeno (US 20150349582 A1). Regarding Claim 5, the combination of Sugiyama and Yechuri teaches an on-board electrical system with a power acquirer but does not teach charge- and load-based charging of the high-voltage battery. Maeno teaches that the controller further determines whether or not the high-voltage battery is fully charged, and on a condition that the high-voltage battery is short of full charge and the magnitude of the load is smaller than the predetermined magnitude, the controller allows the electric power acquirer to charge the high-voltage battery (Maeno Paragraph 055: "The charging sensor, which is mounted in the main battery, is configured to detect a state of charge (SOC) of the main battery, and output a signal representing the SOC to the battery ECU. As a result, the battery ECU manages and controls charging of the main battery based on a charging state, namely, the SOC, of the main battery detected by the charging sensor.").
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board electrical system with power acquirer of the combination of Sugiyama and Yechuri to provide high-voltage battery charging control as taught by Maeno. Doing so “ensures the reliability and safety of the vehicle in which the high-voltage battery main battery is mounted.” as recognized by Maeno (Paragraph 0057).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2015098302 A) in view of Yechuri (US 20090038902 A1), further in view of Ueo et al. (US 20120123625 A1) (hereinafter “Ueo”), and further in view of Maeno (US 20150349582 A1). Regarding Claim 6, the combination of Sugiyama, Yechuri, and Ueo teaches an on-board electrical system with a power acquirer but does not teach charging of the high-voltage battery. Maeno teaches that the controller further determines whether or not the high-voltage battery is fully charged, and on a condition that the high-voltage battery is short of full charge and the magnitude of the load is smaller than the predetermined magnitude, the controller allows the electric power acquirer to charge the high-voltage battery. See rejection for Claim 5, above.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2015098302 A) in view of Yechuri (US 20090038902 A1), further in view of Maeno (US 20150349582 A1), and further in view of Azuma (JP 2015082866 A). Regarding Claim 7, the combination of Sugiyama, Yechuri, and Maeno teaches an on-board electrical system with a power acquirer but does not teach charge- and load-based charging of the auxiliary subsystem charging. Azuma teaches the controller further determines whether or not the auxiliary battery is fully charged, and on a condition that the high-voltage battery is fully charged and the auxiliary battery is short of full charge, when the magnitude of the load is smaller than the predetermined magnitude, the controller allows electric power from the electric power acquirer to be fed to the auxiliary subsystem through the second step-down unit (Azuma Description of Embodiments Paragraph 9: “…the power consumption of the first charging device is represented by symbol W1, and the power consumption of the second charging device is represented by symbol W2. Further, the output power of the solar cell 3 is represented by the symbol Ws.”; Paragraph 13: “…if W1>Ws>W2, the auxiliary battery 13 is charged.”; Paragraph 18: “When Ws> W2, the controller charges the auxiliary battery until WAs> WAh. Here, Ws: output power of the solar battery, W2: power consumption of the second charging device, WAs: power stored in the auxiliary battery by the solar battery, WAh: predetermined power threshold.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board electrical system with power acquirer of the combination of Sugiyama, Yechuri, and Maeno to provide power feed control as taught by Azuma. As such “the electric power generated by the solar cell 3 is not wasted.” as recognized by Azuma (Paragraph 9).
Regarding Claim 9, the combination of Sugiyama, Yechuri, and Maeno teaches an on-board electrical system with a power acquirer but does not teach stopping the power feed. Azuma teaches that, on a condition that both the high-voltage battery and the auxiliary battery are fully charged and the magnitude of the load is smaller than the predetermined magnitude, the controller stops the power feeding from the electric power acquirer to the high-voltage battery and to the auxiliary subsystem (Azuma Description of Embodiments Paragraph 9: “…the power consumption of the first charging device is represented by symbol W1, and the power consumption of the second charging device is represented by symbol W2. Further, the output power of the solar cell 3 is represented by the symbol Ws.”; Paragraph 13: “If W2> Ws, neither battery is charged.”; Paragraph 18: “WAs: power stored in the auxiliary battery by the solar battery, WAh: predetermined power threshold.”; Paragraph 20: “Even after WAs> WAh, the controller 5 stops charging if W2> Ws.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board electrical system with power acquirer of the combination of Sugiyama, Yechuri, and Maeno to provide power feed control as taught by Azuma. As such “the electric power generated by the solar cell 3 is not wasted.” as recognized by Azuma (Paragraph 9).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2015098302 A) in view of Yechuri (US 20090038902 A1), further in view of Ueo et al. (US 20120123625 A1) (hereinafter “Ueo”), further in view of Maeno (US 20150349582 A1), and further in view of Azuma (JP 2015082866 A). Regarding Claim 8, the combination of Sugiyama, Yechuri, Ueo, and Maeno teaches an on-board electrical system with a power acquirer but does not teach charge- and load-based charging of the auxiliary subsystem charging. Azuma teaches the controller further determines whether or not the auxiliary battery is fully charged, and on a condition that the high-voltage battery is fully charged and the auxiliary battery is short of full charge, when the magnitude of the load is smaller than the predetermined magnitude, the controller allows electric power from the electric power acquirer to be fed to the auxiliary subsystem through the second step-down unit. See rejection for Claim 7, above.
Regarding Claim 10, the combination of Sugiyama, Yechuri, Ueo, and Maeno teaches an on-board electrical system with a power acquirer but does not teach stopping the power feed. Azuma teaches that, on a condition that both the high-voltage battery and the auxiliary battery are fully charged and the magnitude of the load is smaller than the predetermined magnitude, the controller stops the power feeding from the electric power acquirer to the high-voltage battery and to the auxiliary subsystem. See rejection for Claim 9, above.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2015098302 A) in view of Yechuri (US 20090038902 A1), further in view of Zheng et al. (CN 107650853 A) (hereinafter “Zheng”), and further in view of Zhang et al. (CN 201296180 Y) (hereinafter “Zhang”). Regarding Claim 14, Sugiyama teaches claim elements 1-3 and 6, hereinafter (14a), (14b), (14c), and (14f) respectively, but does not teach elements 4, 5, and 7, hereinafter (14d), (14e), and (14g) respectively. Yechuri teaches (14d); Zheng teaches (14e); Zhang teaches (14g). Sugiyama teaches
(14a), an on-board electrical system. See rejection for (1a), above.
(14b), a motor generator configured to perform powering operation to drive one or more wheels of a vehicle, and configured to perform regenerative operation to generate electric power. See rejection for (1b), above.
	(14c), a high-voltage battery subject to charging with electric power generated by the motor generator, and configured to feed electric power to the motor generator engaged in the powering operation. See rejection for (1c), above. 
	(14f), an electric motor configured to operate with the high-voltage battery as a power supply. See rejection for (1c), above.
	As indicated above, Sugiyama does not teach (14d). Yechuri teaches
(14d), an electric power acquirer able to acquire electric power during travel of the vehicle, and able to feed acquired electric power to the high-voltage battery. See rejection for (1d), above.
	As indicated above, Sugiyama does not teach (14e). Zheng teaches
	(14e), an electric compressor configured to adjust an interior temperature of the vehicle in response to receiving the electrical power via a relay switch from the high-voltage battery or the electric power acquirer. See rejection for (1e), above.
As indicated above, Sugiyama does not teach (14g). Zhang teaches
(14g), a controller configured to control power feeding from the high-voltage battery and from the electric power acquirer, the controller being configured to determine whether or not magnitude of power consumption of the electric motor is equal to or greater than predetermined magnitude, and on a condition that the magnitude of the power consumption is equal to or greater than the predetermined magnitude, the controller being configured to stop the charging of the high-voltage battery by the electric power acquirer, and to allow electric power from the electric power acquirer to be fed to the electric motor (Zhang Abstract: "...the power supply management system controls the rechargeable battery set to provide power to the driving motor; meanwhile, the solar battery panel set is controlled by the power supply management system to directly provide power to the driving motor"; Preferred Embodiment Paragraph 4: "The utility model has two-path power supply providing power to the drive motor, one is the storage battery providing power to the drive motor, and the other one is a solar panel group that provides power directly to the drive motor through the power management system…given a large starting current, the electric energy is completely provided by the battery set, upon driving the driving motor power directly from the solar panel group…").
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board electrical system of Sugiyama to provide a controller to feed power from the acquirer to the electric motor as taught by Zhang. As recognized by Zhang, “…through effective control of the power management system, a green driving solar sightseeing vehicle can be realized, and the problem of not being capable of charging the storage battery is solved.” (Background Technology Paragraph 8).
	Regarding Claim 15, Sugiyama teaches all three elements of the claim, hereinafter (15a), (15b), and (15c) respectively. Sugiyama teaches
	(15a), an auxiliary subsystem including an auxiliary battery and auxiliary machinery to be fed with electric power by the auxiliary battery, an output voltage of the auxiliary battery being lower than an output voltage of the high-voltage battery. See rejection for (1f), above.
	(15b), a first step-down unit configured to step down the output voltage of the high-voltage battery, and able to supply the stepped-down output voltage of the high-voltage battery to the auxiliary subsystem. See rejection for (1g), above.
	(15c), a second step-down unit configured to step down the output voltage of the electric power acquirer, and able to supply the stepped-down output voltage of the electric power acquirer to the auxiliary subsystem. See rejection for (1h), above.
Allowable Subject Matter
Claim 13 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 13. Regarding Claim 13, Sugiyama (JP 2015098302 A) teaches claim elements 1-3 and 6-8, hereinafter (13a), (13b), (13c), (13f), (13g), and (13h) respectively, but does not teach elements 4, 5, or 9, hereinafter (13d), (13e), and (13i) respectively. Yechuri (US 20090038902 A1) teaches (13d); Maeno (US 20150349582 A1) teaches (13h). Sugiyama teaches
(13a), an on-board electrical system. See rejection for (1a), above.
(13b), a motor generator configured to perform powering operation to drive one or more wheels of a vehicle, and configured to perform regenerative operation to generate electric power. See rejection for (1b), above.
	(13c), a high-voltage battery subject to charging with electric power generated by the motor generator, and configured to feed electric power to the motor generator engaged in the powering operation. See rejection for (1c), above.
	(13f), an auxiliary subsystem including an auxiliary battery and auxiliary machinery to be fed with electric power by the auxiliary battery, an output voltage of the auxiliary battery being lower than an output voltage of the high-voltage battery. See rejection for (1f), above.
	(13g), a first step-down unit configured to step down the output voltage of the high-voltage battery, and able to supply the stepped-down output voltage of the high-voltage battery to the auxiliary subsystem. See rejection for (1g), above.
	(13h), a second step-down unit configured to step down the output voltage of the electric power acquirer, and able to supply the stepped-down output voltage of the electric power acquirer to the auxiliary subsystem. See rejection for (1h), above.
	As indicated above, Sugiyama does not teach (13d). Yechuri teaches
(13d), an electric power acquirer able to acquire electric power during travel of the vehicle, and able to feed acquired electric power to the high-voltage battery. See rejection for (1d), above.
	As indicated above, Sugiyama does not teach (13e). Zheng teaches
	(13e), an electric compressor configured to adjust an interior temperature of the vehicle in response to receiving the electrical power via a relay switch from the high-voltage battery or the electric power acquirer. See rejection for (1e), above.
	As indicated above, Sugiyama does not teach (13h). The prior art does not teach
(13i), a controller configured to control power feeding from the high-voltage battery and from the electric power acquirer, the controller being configured to determine whether or not a state of charge of the high-voltage battery is equal to or smaller than a first threshold and whether or not a power consumption of the electric compressor is greater than a second threshold, and on a condition that the state of charge of the high-voltage battery is equal to or smaller than the first threshold and that an power consumption of the electric compressor is greater than the second threshold, the controller being configured to stop the power feeding from the electric power acquirer to the auxiliary subsystem through the second step-down unit, stop power the power feeding from the high-voltage battery to the electric compressor, and to allow the electric power acquirer to charge the high-voltage battery and feed the electric power to the electric compressor. The closest reference, Maeno (US 20150349582 A1), teaches a controller configured to control power feeding from the high-voltage battery and from the electric power acquirer, the controller being configured to determine whether or not a state of charge of the high-voltage battery is equal to or smaller than a threshold, and on a condition that the state of charge of the high-voltage battery is equal to or smaller than the threshold, the controller being configured to stop the power feeding from the electric power acquirer to the auxiliary subsystem through the second step-down unit, and to allow the electric power acquirer to charge the high-voltage battery (see rejection for Claim 5, above), but does not teach a first threshold for a determination of the state of charge of the high-voltage battery or a second threshold for the determination of power consumption of an electric compressor. Further, Maeno does not teach stopping power feeding from the high-voltage battery to the electric compressor, and to allow the electric power acquirer to charge the high-voltage battery and feed the electric power to the electric compressor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618